Title: From George Washington to Navy Department, 8 July 1781
From: Washington, George
To: Navy Department


                  
                     
                     GentlemenHead Quarters near Dobb’s Ferry 8th July 1781
                  
                  I have been honord with your Favr of the 23d ulto—& feel myself much obliged by the readiness while which you have complied to, or rather anticipated my Requests for Cannon & Powder—you will be pleased to rest assured of the Return of the Cannon as soon as they can be spared from our Operations—If any more Powder should be in your Power, it is very probable we shall be glad to receive a further Quantity.  with much Regard & Estimation I have the Honor to be &c
                  
                     G.W.
                  
               